DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 65-70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chappel (US PgPub #2016/0355257).
For Claim 65, figures 1-2 and paragraph [0051] of Chappel ‘257 disclose a method of producing a vehicle, the method comprising: generating a body via additive manufacturing; and generating a payload  including at least one operating module (124 and 128) wherein at least one interlocking arrangement (162) is included on the body and is configured to removably secure the payload to the body by manual assembly.
For Claim 66, figures 1-2 and paragraph [0051] of Chappel ‘257 disclose generating at least one structure (164) via additive manufacturing with a mount disposed thereon, the mount configured to secure a motor (110).
For Claim 67, figures 1-2 and paragraph [0051] of Chappel ‘257 disclose that the at least one structure is removably secured to the body via the at least one interlocking arrangement.
For Claim 68, figures 1-2 and paragraph [0051] of Chappel ‘257 disclose generating a payload housing (122 and 126) via additive manufacturing, the payload housing configured to retain the payload and configured to be removably secured to the body via the at least one interlocking arrangement.
For Claim 69, figures 1-2 and paragraph [0051] of Chappel ‘257 disclose generating at least one structure (164) via additive manufacturing with a mount disposed thereon, the mount configured to secure a motor (110), wherein the at least one structure is removably secured to the body via at least one interlocking arrangement; and generating a payload housing (122 and 126) via additive manufacturing, the payload housing configured to retain the payload (124 and 128) and configured to be removably secured to the body via the at least on interlocking arrangement.
For Claim 70, figures 1-2 and paragraph [0051] of Chappel ‘257 disclose the structure (164) is generated via additive manufacturing at a first location; the first location is inherently a manufacturing facility as it is where it is manufactured.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 71-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chappel (US PgPub #2016/0355257) in view of Applicant Admitted Prior Art (AAPA).  While Chappel ‘257 is silent about using finite element analysis to design the system.  However, the AAPA teaches that it is well known in the art for decades to use finite element analysis based on desired design choices.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Chappel ‘257 with using the well-known finite element analysis programing to design a more efficient system.

Claims 65 and 74-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plater (US Patent #9815554) in view of Ku (US PgPub #2017/0033932).
For Claims 65 and 80, figures 1-20 and column 17, line 63 thru column 18, line 35 of Plater ‘554 disclose a method of producing a vehicle, the method comprising: generating a body (11 and 12); and generating a payload (13-18) including at least one operating module for the vehicle; wherein at least one interlocking arrangement is included in or on the body and is configured to removably secure the payload to the body by manual assembly.  While Plater ‘554 discloses in column 17, line 63 thru column 18, line 35 using a variety of materials, it is silent about it being generated by additive manufacturing.  However, paragraph [0050] of Ku ‘932 discloses a method of producing a vehicle with interlocking arrangements so as to be manually assembled that can be made using a variety of materials and methods including additive manufacturing.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Plater ‘554 with the additive manufacturing method of Ku ‘932 in order to produce a very precise and unitary system.
For Claims 74-76, 78, 79, and 81, figures 1-20 and column 17, line 63 thru column 18, line 35 of Plater ‘554 disclose that the interlocking arrangement comprises planar guide or rail (tongue and groove, threaded) in an inner surface in the longitudinal direction or a latitudinal direction.
For Claim 77, while Plater ‘554 is silent about the guide or rail having a square, arcuate, triangular, keystone, or T-shaped cross-section; the Examiner takes Official Notice that those are common shapes for a guide or rail and as such are not novel in the art.  In fact they are obvious guide or rail cross sections.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Plater ‘554 with specific well known guide or rail cross sections.

Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive.
With respect to the first argument on pages 20-22 that Chappel ‘257 fails to disclose the claimed interlocking arrangement that is including in or on the body and is configured to removably secure the payload to the body by manual assembly, the Examiner respectfully disagrees.  The Chappel ‘257 reference clearly discloses that the interlocking arrangement is on the frame and is manually assembled.  While the Applicant that the actual interlocking arrangement is different then what is in the current application, the claim language is broad and as such the Examiner holds that the Chappel ‘257 reference reads on the claim language.
With respect to the Official Notice for claims 71-73, the Applicant has not specifically argued the Official Notice, merely just saying that they depend on claim 65 which they believe is patentable.  Per MPEP 2144.03, since the Official Notice was not properly argued it is now taken to be Applicant Admitted Prior Art (AAPA).
With respect to the newly added claims they have been rejected by Plater ‘554 and Ku ‘932 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        9/8/2021